Granger, J.
The facts of this case are immaterial, as a defective record necessitates the dismissal of the appeal. The cause was tried to a jury, and a verdict returned. The record nowhere shows that a judgment was ever entered. The Code specifies from what actions of other courts of record this court has appellate jurisdiction. Code, secs. 3163, 3164. No provision is made for an appeal from the verdict of a jury. It will be seen by reference to section 3163 that the question is a jurisdictional one. The language is: “ The supreme court has appellate jurisdiction over all judgments and decisions of all other courts of record,” etc. Shannon v. Scott, 40 Iowa, 629, was a case in which the abstract, as in this case, failed to show a final judgment. The court used this language : ‘£ That there was final judgment against appellant in the court below is therefore indispensable to the right of appeal, and without it we cannot examine into the errors assigned.” The record in the case is brief, and we have examined it with care, and for the benefit of the parties in interest we will say that we are agreed that a disposition of the case on the merits would result in sustaining the action of the court below. The appeal is Dismissed.